Walker, J. The return to this summons is this: “ Served the within by reading the same to and in the hearing of S. B. Bancroft, June 21,1858.” It fails to specify whether the date is designed to indicate the day it was served or returned. In this it was insufficient. Ogle v. Coffey, 1 Scam. 239. This return also fails to show that the summons was served on the defendant. The officer returns that he served it upon S. B. Bancroft, but fails to say that he was the person named in the summons, and we know that these initials may as well apply to other names as that of “ Samuel B.,” and we know of nothing by which we can determine that they were designed for the defendant’s name, and the officer has failed to return that it was so intended. Had he returned that he had served it on the within named defendant, or employed any language from which we could have seen that such was the fact, the return would have been sufficient. But it was insufficient to warrant the rendition of a judgment, and it must be reversed. Judgment reversed.